Citation Nr: 9915813	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  99-06 455	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Jon B. Love


INTRODUCTION

The veteran and her attorney entered into a fee agreement 
dated September 17, 1997, which provided that the latter 
would represent the former before the Department of Veterans 
Affairs (VA) in connection with an appeal of her claim for 
entitlement to service connection for residuals of a neck 
injury.  The fee agreement provides for a fee equal to 
"twenty (20%) per cent of the total amount of the past due 
benefits awarded when a claim is resolved in my favor."

In a rating decision dated January 6, 1999, RO granted the 
veteran's claim for entitlement to service connection for 
residuals of a neck injury.  This action resulted in the 
veteran's entitlement to past-due benefits (PDBs) in the 
amount of $4,353.00.

By a letter dated March 31, 1999, the RO advised the parties 
to the fee agreement of the aforementioned award, and that 
20% of the PDBs awarded to the veteran had been withheld, 
pending a decision by the Board of Veterans' Appeals (the 
Board) concerning the attorney's entitlement to a fee from 
those PDBs.  The letter also informed the attorney and the 
veteran that each had 30 days in which to submit to the Board 
any evidence or argument they wanted the Board to consider 
concerning this issue.

Neither party to the agreement has responded to the RO's 
offer.


FINDINGS OF FACT

1. The veteran and his attorney entered into a contingent fee 
agreement dated September 17, 1997, which provides that 
the attorney will represent the veteran before VA 
concerning the appeal of his claim for entitlement to 
service connection for residuals of a neck injury for a 
fee equal to 20% of any past-due benefits awarded to the 
veteran.

2. In a rating decision dated January 6, 1999, the RO granted 
the veteran's claim for entitlement to service connection 
for residuals of a neck injury; this action resulted in 
the veteran's entitlement to PDBs in the amount of 
$4,353.00.

3. The Board issued a decision dated February 13, 1998, 
remanding to the RO the issue of the veteran's entitlement 
to service connection for residuals of a neck injury.

4. The Board has not issued a final decision concerning the 
issue of entitlement to service connection for residuals 
of a neck injury.


CONCLUSION OF LAW

The criteria under which a valid fee agreement between the 
veteran and his attorney as to representation before VA may 
be executed have not been met with respect to the issue of 
entitlement to service connection for residuals of  neck 
injury.  38 U.S.C.A. § 5904; 38 C.F.R. § 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before an attorney-at-law or agent may charge and be paid a 
fee for representing claimants or appellants for their 
services before VA, the following criteria must be met: (1) a 
final decision must have been promulgated by the Board with 
respect to the issue, or issues, involved; (2) the NOD that 
preceded the Board decision with respect to the issue or 
issues involved must have been received by the RO on or after 
November 18, 1988; and (3) the attorney must have been 
retained not later than one year following the date that the 
decision by the Board with respect to the issue, or issues, 
involved was promulgated.  38 U.S.C.A. § 5904(c) (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.609(c) (1998).

In this case there is no evidence of record that the Board 
has ever issued a final decision concerning the issue that 
was the subject of the RO's January 6, 1999, rating decision.  
The Board did issue a decision dated February 13, 1998, 
remanding this issue to the RO for additional development.  
As a remand decision is not a final decision, 38 C.F.R. 
§ 20.1100(b), it does not satisfy the requirement of 38 
U.S.C.A. § 5904(c)(1) and 38 C.F.R. § 20.609(c)(1) that there 
be a final decision of the Board, after which a fee may be 
charged.  Accordingly, the attorney is not entitled to a fee 
for her representation of the veteran with respect to the 
issue for which the RO awarded PDBs.

As the criteria under which a valid fee agreement may be 
entered into between the veteran and his attorney have not 
been met, the Board need not determine whether the fee 
agreement meets the requirements for payment of past-due 
benefits under 38 U.S.C.A. § 5904(d), or whether the fee 
provided for in the fee agreement is reasonable "in fact."


ORDER

Eligibility for payment of attorney fees from past-due 
benefits awarded as a result of a grant of service connection 
for residuals of a neck injury is denied.  None of the 
veteran's past-due benefits resulting from such action by the 
RO should be paid to the attorney.




		
	STEVEN L. KELLER
Member, Board of Veterans' Appeals






 


